Citation Nr: 9915386	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  97-13 340	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased rating for left shoulder 
bursitis, currently evaluated as 20 percent disabling.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 20 percent 
for left shoulder bursitis.  The veteran testified at a 
personal hearing in September 1997.  In a January 1998 
decision, the hearing officer confirmed the denial.  

The Board notes the veteran filed a notice of disagreement 
with a subsequent rating decision which denied service 
connection for sinusitis and a statement of the case was 
issued in January 1995.  However, the veteran did not file a 
timely substantive appeal.  Therefore, the issue is not 
before the Board and will not be addressed herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's bursitis of the left (minor) shoulder is 
manifested by abduction and flexion limited to approximately 
90 degrees due to pain; limitation of motion to 25 degrees 
from the side is not shown.  


CONCLUSION OF LAW

A rating in excess of 20 percent rating for left shoulder 
bursitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5201 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is also satisfied that all relevant 
facts for the veteran's claim have been properly developed 
and that no further assistance is required in order to comply 
with the duty to assist mandated in 38 U.S.C.A. § 5107.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

I.  Factual Background

On VA examination in August 1993, the veteran reported a 
history of a left shoulder injury during basic training.  
Presently, he complained that he was unable to lift more than 
10 pounds because of the pain.  He experienced muscle spasms 
and continuous pain in the shoulder joint area and had to 
limit his activities.  The examiner noted that the veteran 
was right-handed.  He was able to remove his shirt in the 
usual manner without any difficulty.  His left shoulder was 
slightly drooping in comparison to the right.  Range of 
motion of the left shoulder was forward elevation to 100 
degrees; abduction to 90 degrees; and internal and external 
rotation to 45 degrees.  There were no crepitations during 
the maneuvers and the grip of the left hand was strong.  
There was tenderness on deep palpation of the left shoulder 
joint on the anterior and posterior areas.  Chronic recurrent 
left shoulder joint bursitis with limitation of motion due to 
pain was diagnosed.  

On VA examination in October 1995, the veteran complained of 
sharp pain in the anterior aspect of the left shoulder.  The 
pain went down to the index finger with numbness and 
tingling.  He experienced muscle spasms with excessive 
motion.  The left shoulder was noted to be mildly atrophic in 
comparison to the right.  Range of motion of the left 
shoulder was forward elevation and abduction to 100 degrees, 
and internal and external rotation to 45 degrees.  The 
examiner noted that the limited motion was due to pain.  The 
anterior shoulder area was tender on palpation.  Grip of both 
hands was equally strong, there was no tenderness in the 
elbow and the range of motion was full.  The muscles of the 
arms and forearms were not atrophic.  Bursitis of the left 
shoulder joint was diagnosed.  The examiner commented that 
the current status of the disability was:  symptomatic on 
movement, with limitation in range of motion.  

At a personal hearing in September 1997, the veteran 
testified that he had bursitis in the left shoulder which he 
thought was arthritis.  When the weather changed, it became 
painful and stiff.  He received steroid injections in the 
past but none recently.  The pain was across the shoulder and 
into the shoulder blade.  It was worse in the morning.  He 
had not had shoulder surgery and did not want any.  He took 
Tylenol for pain.  He was employed as a juvenile officer and 
recently was promoted to a supervisory position.  However, 
sometimes his job involved altercations.  

At a personal hearing before a traveling member of the Board 
in October 1998, it was asserted that the veteran was unable 
to seek proper treatment for his left shoulder disorder 
because of his education.  The veteran testified that his 
disability of the left shoulder had progressively gotten 
worse.  He typically experienced joint and muscle pain.  His 
range of motion of the left shoulder was limited and painful.  
He had difficulty with some activities of daily living, such 
as putting on his pants.  He took Motrin for pain and 
generally self-treated the condition.  

II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  Furthermore, the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  Under the 
regulations, the "functional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Codes that provide a rating 
solely on the basis of loss of range of motion must consider 
38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to 
functional loss of the joints due to pain, etc.).  Therefore, 
to the extent possible, the degree of additional range of 
motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also, Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997) (38 C.F.R. § 4.40 does not 
require a separate rating for pain, but the impact of pain 
must be considered in making a rating determination).  
However, where a Diagnostic Code (specifically in that 
instance Code 5257 for impairment of the knee) is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

A claimant should be compensated for all the manifestations 
of a disability to the extent authorized under the 
regulations, and rating personnel must consider the 
claimant's functional loss and clearly explain what role the 
claimant's assertions of pain played in the rating decision.  
VAOPGCPREC 09-98, August 14, 1998.  

The veteran is currently rated under Diagnostic Code 5019-
5201.  The 20 percent and 10 percent ratings available under 
Diagnostic Code 5003 based on x-ray findings of arthritis 
will not be utilized in rating conditions listed under 
diagnostic codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, including Note 2.  Limitation of motion 
of either arm at the shoulder level is assigned a 20 percent 
disability rating.  Limitation of motion of the minor arm to 
midway between the side and the shoulder is also assigned a 
20 percent disability rating.  Limitation of motion of the 
minor arm to 25 degrees from the side warrants a 30 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I.  

In considering the extent of the veteran's condition in 
conjunction with the applicable rating criteria, the Board 
concludes that a rating in excess of 20 percent is not 
warranted.  On VA examinations in August 1993 and October 
1995, forward elevation and abduction were demonstrated to 
approximately 90-100 degrees.  Furthermore, it was 
specifically noted that the ranges of motion were limited to 
those levels because of pain.  In other words there was no 
further additional limitation of motion due to pain.  These 
restrictions establish limitation of motion at the shoulder 
level or slightly above, and warrant a 20 percent disability 
rating under Diagnostic Code 5201 and DeLuca, supra.  It is 
noteworthy here that even if the restriction due to pain was 
to approximate the next higher level of impairment in 
Diagnostic Code 5201, i.e., limitation of motion of the arm 
to midway between the side and shoulder level, since the 
disability involves the veteran's minor arm, the rating would 
remain at 20 percent.  There is no objective evidence that 
arm motion is restricted to 25 degrees from the side, even 
with consideration of the factor of additional limitation due 
to pain.  Therefore, the Board concludes that a rating in 
excess of 20 percent under Diagnostic Code 5201 is not 
warranted.  Consequently, the veteran's claim for an 
increased rating for bursitis of the left shoulder must be 
denied.  





ORDER

A rating in excess of 20 percent for left shoulder bursitis 
is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

